Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020, 09/14/2021, 02/11/2022 and 04/18/2022 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of ovens” in line1, rendering the claim indefinite. It is unclear what the relation between these “a plurality of ovens” and an oven as mentioned in line 1 are? For examination purposes, examiner interprets “a plurality of ovens” as “anything”.
Claim 1 recites the limitation “any of said ovens” in various places, rendering the claim indefinite. It is unclear what the relation between these “any of said ovens” and an oven as mentioned in line 2 are? For examination purposes, examiner interprets “any of said ovens” as “anything”.
Claim 1 recites the limitation “its entire cook cycle” in line 7, rendering the claim indefinite. It is unclear what “its entire cook cycle” stands for? For examination purposes, examiner interprets “its entire cook cycle” as “any cook cycle”.
Claim 1 recites the limitation “the total current demand” in line 9. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation “their entire respective cook cycles” in various places, rendering the claim indefinite. It is unclear what “their entire respective cook cycles” stands for? For examination purposes, examiner interprets “their entire respective cook cycles” as “cook cycles”.
Claim 8 recites the limitation “an oven” in line 7, rendering the claim indefinite. It is unclear what the relation between this “an oven” and a plurality of ovens as mentioned in line 2 are? For examination purposes, examiner interprets “an oven” as “anything”.
Claim 8 recites the limitation “its entire cook cycle” in line 10, rendering the claim indefinite. It is unclear what “its entire cook cycle” stands for? For examination purposes, examiner interprets “its entire cook cycle” as “any cook cycle”.
Claim 8 recites the limitation “the total current demand” in line 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 8 recites the limitation “their entire respective cook cycles” in various places, rendering the claim indefinite. It is unclear what “their entire respective cook cycles” stands for? For examination purposes, examiner interprets “their entire respective cook cycles” as “cook cycles”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goldberg et al. (US 2020/0200393 A1).
Regarding Independent Claim 1, Goldberg et al. disclose a method for cooking, comprising:
in response to an oven (separate loadable oven 102, [0095], Fig 1A) within a modular cooking appliance (configurable oven rack system 100, [0095], Fig 1A) having a plurality of ovens (separate loadable ovens 102, [0095], Fig 1A) being selected for cooking a food item (a food item, Abstract), determining whether or not any of said ovens is currently being engaged in cooking (system may monitor… food items begin a cooking cycle… modify cooking profiles of the ovens… stating temperature of an oven, [0019]);
As for the limitation “in a determination that none of said ovens is currently being engaged in cooking, then utilizing temperature-control mode to control oven temperature of said selected oven throughout its entire cook cycle; in a determination that one of said ovens 1s currently being engaged in cooking, then determining whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds a predetermined current limitation anytime during their entire respective cook cycles under said temperature-control mode; in a determination that said total current demand does not exceed said predetermined current limitation, then utilizing said temperature-control mode to control oven temperatures of said engaged oven and said selected oven throughout their entire respective cook cycles; and in a determination that said total current demand exceeds said predetermined
current limitation, then utilizing time-control mode to control oven temperature of said engaged oven and said selected oven throughout their entire respective cook cycles”, it is noted that these limitations is a contingent limitation. See MPEP 2111.04 II, "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met .... See Ex parte Schulhauser ... "[i]fthe condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" ... Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim". Under broadest reasonable interpretation for this limitation, the Examiner assumed that do not have any of said ovens is currently being engaged in cooking; the method steps of “in a determination that none of said ovens is currently being engaged in cooking, then utilizing temperature-control mode to control oven temperature of said selected oven throughout its entire cook cycle; in a determination that one of said ovens 1s currently being engaged in cooking, then determining whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds a predetermined current limitation anytime during their entire respective cook cycles under said temperature-control mode; in a determination that said total current demand does not exceed said predetermined current limitation, then utilizing said temperature-control mode to control oven temperatures of said engaged oven and said selected oven throughout their entire respective cook cycles; and in a determination that said total current demand exceeds said predetermined current limitation, then utilizing time-control mode to control oven temperature of said engaged oven and said selected oven throughout their entire respective cook cycles” is not positively recited as actually occurring; therefore, these method steps is not required.
Regarding Claim 2, Goldberg et al. further disclose wherein said plurality of ovens include an impingement oven (ovens 102 take the form of air impingement ovens, [0110]) and a convection oven (some cooking units… to operate in a convective cooking mode, [0093]).
Regarding Claims 3-7, limitation “Claim 3, wherein said cook cycle during said temperature-control mode is guided by information stored within a Food Entry Table; Claim 4, wherein said predetermined current limitation is 50 Amps; Claim 5, wherein said determining whether or not the total current demand by said engaged oven and said selected oven is determined by using information stored within a Maximum Power Drawn Table; Claim 6, further comprising determining whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds said predetermined current limitation in each and every time units during their entire respective cook cycle under said time-control mode; in a determination that the total current demand exceeds said predetermined current limitation, then preventing said selected oven from start cooking until a time unit such that the total current demand by said engaged oven and said selected oven to cook respective food items does not exceed said predetermined current limitation in remaining time units; and in a determination that said total current demand does not exceed said predetermined current limitation, then allowing said selected oven to start cooking under said time-control mode; Claim 7, wherein said determining whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds said predetermined current limitation in each and every time units during their entire respective cook cycle under said time-control mode is determined by using information stored within a Current Drawn History Table”; it is noted that these limitations is a contingent limitation. See MPEP 2111.04 II, "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met .... See Ex parte Schulhauser ... "[i]fthe condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" ... Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim". Under broadest reasonable interpretation for this limitation, the Examiner assumed that do not have any of said ovens is currently being engaged in cooking; the method steps of “Claim 3, wherein said cook cycle during said temperature-control mode is guided by information stored within a Food Entry Table; Claim 4, wherein said predetermined current limitation is 50 Amps; Claim 5, wherein said determining whether or not the total current demand by said engaged oven and said selected oven is determined by using information stored within a Maximum Power Drawn Table; Claim 6, further comprising determining whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds said predetermined current limitation in each and every time units during their entire respective cook cycle under said time-control mode; in a determination that the total current demand exceeds said predetermined current limitation, then preventing said selected oven from start cooking until a time unit such that the total current demand by said engaged oven and said selected oven to cook respective food items does not exceed said predetermined current limitation in remaining time units; and in a determination that said total current demand does not exceed said predetermined current limitation, then allowing said selected oven to start cooking under said time-control mode; Claim 7, wherein said determining whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds said predetermined current limitation in each and every time units during their entire respective cook cycle under said time-control mode is determined by using information stored within a Current Drawn History Table” is not positively recited as actually occurring; therefore, these method steps is not required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of Lee (US 2019/0223474 A1) and Gurin (US 11,011,909 B1).  
Regarding Independent Claim 8, Goldberg et al. disclose an apparatus for cooking, comprising:
a housing (configurable oven rack system 100, [0095], Fig 1A) containing a plurality of ovens (separate loadable oven 102, [0095], Fig 1A);
a control panel on said housing for receiving instructions from an operator (on-board control system 312… may require that the user provide an input, [0158]);
a processor (processor- executable instructions, [0153]), within said housing, and
determines whether or not any of said ovens (separate loadable ovens 102, [0095], Fig 1A) is currently being engaged in cooking, in response to an instruction to select an oven for cooking a food item (to facilitate heating a food item, Abstract);
utilizes temperature-control mode (a temperature control system, [0005]) to control oven temperature of said selected oven throughout its entire cook cycle (communicatively coupled to regulate the one or more heating elements of the ovens, [0005]), 
Goldberg et al. disclose the invention substantially as claimed and as discussed above; except, utilizes temperature-control mode to control oven temperature of said selected oven throughout its entire cook cycle (taught by Goldberg et al. already), in a determination that none of said ovens is currently being engaged in cooking; determines whether or not the total current demand by said engaged oven and said selected oven to cook respective food items exceeds a predetermined current limitation anytime during their entire respective cook cycles under said temperature-control mode, in a determination that one of said ovens is currently being engaged in cooking; utilizes said temperature-control mode to control oven temperatures of said engaged oven and said selected oven throughout their entire respective cook cycles, in a determination that said total current demand does not exceed said predetermined current limitation, then utilizing time-control mode to control oven temperature of said engaged oven and said selected oven throughout their entire respective cook cycles, in a determination that said total current demand exceeds said predetermined current limitation.
Lee teaches utilizes temperature-control mode to control oven temperature of said selected oven throughout its entire cook cycle (taught by Goldberg et al. already), in a determination that none of said ovens is currently being engaged in cooking (detect the real-time temperature distribution within the food items situated upon the food placement surface, [0012]; oven controller determines a thermal coefficient… for each food item…  information obtained by the sensor is utilized by the oven controller to generate a thermal finite element analysis model. [0013]);
and Gurin further teaches: a controller for an oven (a controller 3111, Col 10 line 29; use of oven, Col 7 line 37) determines whether or not the total current demand (the aggregate current demand, Col 12 line 32) by said engaged oven and said selected oven to cook respective food items (taught by Goldberg et al. already) exceeds a predetermined current limitation (doesn’t exceed the current threshold for any of the interconnected segments, Col 12 line 32-34) anytime during their entire respective cook cycles under said temperature-control mode (taught by Goldberg et al. already), in a determination that one of said ovens is currently being engaged in cooking (taught by Lee already);
utilizes said temperature-control mode to control oven temperatures of said engaged oven and said selected oven throughout their entire respective cook cycles (taught by Goldberg et al. already), in a determination that said total current demand (the aggregate current demand, Col 12 line 32) does not exceed said predetermined current limitation (doesn’t exceed the current threshold for any of the interconnected segments, Col 12 line 32-34), then
utilizing time-control mode to control oven temperature (oven controller 105… determines the power needed and the cooking time, [0024], taught by Lee) of said
engaged oven and said selected oven throughout their entire respective cook cycles (taught by Goldberg et al. already), in a determination that said total current demand (the aggregate current demand, Col 12 line 32) exceeds said predetermined current limitation (the current threshold for any of the interconnected segments… determined by the systems control processor, Col 12 line 32-37).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. with Lee’s and Gurin’s further teaching of the limitation shown above because Lee teaches, in Abstract of providing a precision cooking oven by controlling the exact amount of energy protected into differing sections of the food during operation; and because Gurin teaches, in Abstract of providing an excellent system for energy distribution to maximize load-balancing and maximize utilization of existing energy for modular construction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761